Citation Nr: 1760194	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residual post-operative scars on the pelvis and left knee. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Since the issuance of February and June 2014 statements of the case addressing the present claims, additional evidence, to include VA treatment records through March 2017 as well as various October 2016 Disability Benefits Questionnaire (DBQ) reports, has been added to the record.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the increased rating claim for post-operative pelvis and left knee scars.  Moreover, as his TDIU claim is being granted herein, the Veteran has suffered no prejudice in that regard. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of a rating in excess of 10 percent for residual post-operative scars on pelvis and left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Statutes and Regulations

The Veteran contends that his service-connected disabilities, to specifically include lumbar spine, bilateral knee, and bilateral foot disabilities, prevent him from obtaining and maintaining a substantially gainful employment.  See September 2010 Application for Increased Compensation based on Unemployability.  

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

II.  Analysis 

The Veteran's current service-connected disabilities comprise posttraumatic stress disorder (PTSD), rated as 50 percent from May 16, 2016; bilateral foot disability, rated as 30 percent; low back strain and degenerative arthritis of the lumbar spine, rated as 20 percent from November 30, 2010; residuals of fractured pelvis with open reduction and internal fixation and productive changes, hip strain, left lower extremity, rated as 10 percent prior to May 16, 2016 and as 20 percent thereafter; radial digital neuropathy in the left index finger, rated as noncompensable prior to May 16, 2016 and 20 percent thereafter; hypertension, rated as 10 percent; duodenal ulcer disease, rated as 10 percent; left hip strain, rated as 10 percent until May 16, 2016 (combined with residuals of fractured pelvis rating thereafter); right knee chondromalacia patella and osteoarthritis, rated as 10 percent; residuals of fractured left tibia and osteoarthritis, rated as 10 percent; residuals of post-operative scars on pelvis and left knee, rated as 10 percent; tinnitus, rated as 10 percent; urethra stricture, status post torn urethra, rated as 10 percent; hemorrhoids, rated as 10 percent from November 30, 2010; residuals of a right wrist fracture, rated as 10 percent from November 30, 2010 (and noncompensable from May 29, 2013 to prior to May 16, 2016);and bilateral hearing loss, sinusitis, ano fissure, limitation of left hip extension and flexion, and allergic rhinitis, all of which are rated as noncompensable during the appeal period. 

The Veteran's combined evaluation is 80 percent prior to November 30, 2010; 90 percent from November 30, 2010 to prior to May 29, 2013; 80 percent from May 29, 2013 to prior to May 16, 2016; and 100 percent thereafter.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a) from the date of claim (i.e. since April 9, 2010).  

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 

An April 2010 VA examiner found that the Veteran experienced significant occupational limitations due to his bilateral foot and knee disabilities, which caused "decreased mobility, problems with lifting and carrying, [and] decreased strengths [in the] lower extremity." 

In a September 2010 Application for Increased Compensation based on Unemployability (VA Form 21-8940), the Veteran wrote that he last worked a full-time position in March 2010 as a "store associate."  Prior to that position, he had worked in "[a]utomobile sales" and as an "estimator" for a private concrete business.  With regard to his prior employment, the Veteran described that he was ". . . unable to sit or stand for any length of time due to excruciating pain in [his] back, knees, legs, and feet" and that "[t]he pain [was] always there from the time [he] w[oke] up until the time [he could] finally sleep."   He further reported that he completed school through second year of college with additional experience as a motorcycle repair technician.  No other training or education was provided. 

An April 2011 VA foot examination report notes the examiner's finding that the bilateral foot disability had "[s]ignificant effects" on occupation due to pain, noting severe effects on physical activities, including exercise, sports, and recreation.  

An April 2011 VA spine examiner found that the Veteran's service-connected lumbar spine disability caused "[p]roblems with lifting and carrying occupational activities" and general pain when asked to described occupational effects due to the low back condition. 

An October 2016 DBQ examiner also found that the Veteran's bilateral foot disability impacted his ability to perform occupational tasks, reasoning that such limitation resulted from "[p]ain with weight bearing, [inability] to stand or walk for prolonged periods due to foot pain."

An October 2016 DBQ knee examiner evaluated that the Veteran's bilateral knee disability impacted his employability based on his reported clinical history of "constant chronic pain in bilateral knees" especially with "walking, standing, [and] prolonged sitting." 

At the March 2017 hearing, the Veteran testified that he left a prior store clerk position due to "pain in [his] knees [and] . . . back" as he was required to "do stocking at night" as part of his job.  See March 2017 Hearing Tr. at 15. 

Based on the foregoing, the Board finds that the competent evidence of record establishes that the Veteran's service-connected disabilities, to specifically include his lumbar spine, bilateral foot, and bilateral knee disabilities, render him unable to secure or maintain a substantially gainful occupation.  In this regard, the above-discussed findings from the VA examiners who evaluated the service-connected disabilities reflect that the Veteran experiences significant physical impairments in performing the required occupational tasks due to the service connected lumbar spine, bilateral foot, and bilateral knee disabilities.  As the noted medical opinions provided adequate rationales for their conclusions, they are afforded full probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Board notes that the Veteran's past work history consisted of working in labor-intensive positions without other education or training for sedentary occupations.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in combination, to specifically include lumbar spine, bilateral foot, and bilateral knee disabilities, and, as such, a TDIU is warranted as of April 9, 2010, the date of claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted from April 9, 2010, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Veteran was last afforded a VA examination to assess the current nature and severity of his residual post-operative scars on the pelvis and left knee in April 2010.  At the March 2017 hearing, the Veteran testified that the pelvic scar has gotten "darker" and becomes "red or irritated" at times, suggesting worsened scar symptoms.  See March 2017 Hearing Tr. at 6-8.  Given the time period since the April 2010 VA scar examination and possibility of worsening of the Veteran's pelvis and left knee scars, he should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected residual post-operative scars on pelvis and left knee.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

Further, a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, at the March 2017 hearing, the Veteran reported that he was awarded SSA disability benefits based on various disabilities, to include his knees.  See March 2017 Hearing Tr. at 17.  Currently, the claims file does not contain any SSA disability determination or clinical records used to support such an award.  As SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending increased rating claim for pelvis and left knee scars, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2017).  As such, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in the SSA's possession.  A copy of any request(s) sent to the SSA, and any reply, to include any records obtained from the SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected residual post-operative scars on the pelvis and left knee. 

The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All appropriate tests should be performed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


